

114 S596 IS: San Francisco Bay Restoration Act
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 596IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mrs. Feinstein (for herself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to establish a grant program to support the
			 restoration of San Francisco Bay.1.Short
 titleThis Act may be cited as the San Francisco Bay Restoration Act.2.San Francisco
 Bay restoration grant programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:123.San Francisco
 Bay restoration grant program(a)DefinitionsIn this section:(1)Annual priority
 listThe term annual priority list means the annual priority list compiled under subsection (b).(2)Comprehensive
 planThe term comprehensive plan means—(A)the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary; and(B)any amendments to that plan.(3)Estuary
 partnershipThe term Estuary Partnership means the San Francisco Estuary Partnership, the entity that is designated as the management conference under section 320.(b)Annual priority
				list(1)In
 generalAfter providing public notice, the Administrator shall annually compile a priority list identifying and prioritizing the activities, projects, and studies intended to be funded with the amounts made available under subsection (c).(2)InclusionsThe annual priority list compiled under paragraph (1) shall include—(A)activities, projects, or studies, including restoration projects and habitat improvement for fish, waterfowl, and wildlife, that advance the goals and objectives of the approved comprehensive plan;(B)information on the activities, projects, programs, or studies specified under subparagraph (A), including a description of—(i)the identities of the financial assistance recipients; and(ii)the communities to be served; and(C)the criteria and methods established by the Administrator for selection of activities, projects, and studies.(3)ConsultationIn developing the priority list under paragraph (1), the Administrator shall consult with and consider the recommendations of—(A)the Estuary Partnership;(B)the State of California and affected local governments in the San Francisco Bay estuary watershed; and(C)any other relevant stakeholder involved with the protection and restoration of the San Francisco Bay estuary that the Administrator determines to be appropriate.(c)Grant
				program(1)In
 generalPursuant to section 320, the Administrator may provide funding through cooperative agreements, grants, or other means to State and local agencies, special districts, and public or nonprofit agencies, institutions, and organizations, including the Estuary Partnership, for activities, studies, or projects identified on the annual priority list.(2)Maximum amount
				of grants; non-Federal share(A)Maximum amount
 of grantsAmounts provided to any individual or entity under this section for a fiscal year shall not exceed an amount equal to 75 percent of the total cost of any eligible activities that are to be carried out using those amounts.(B)Non-Federal
 shareThe non-Federal share of the total cost of any eligible activities that are carried out using amounts provided under this section shall be—(i)not less than 25 percent; and(ii)provided from non-Federal sources.(d)Funding(1)Authorization
 of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of fiscal years 2015 through 2019.(2)Administrative
 expensesOf the amount made available to carry out this section for a fiscal year, the Administrator shall use not more than 5 percent to pay administrative expenses incurred in carrying out this section.(3)Relationship to
 other fundingNothing in this section limits the eligibility of the Estuary Partnership to receive funding under section 320(g).(4)ProhibitionNo amounts made available under subsection (c) may be used for the administration of a management conference under section 320..